 In the Matter of BURNSIDE STEEL FOUNDRY COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIOCase No. 13-C--,' &94--Decided June 2'7, 1946DECISIONANDORDEROn April 29, 1946, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondenthad not engaged in unfair labor practices by the lay-off of Joe Halla-mon from April 26 to May 4, 1945, when Hallamon reported backfor work, and recommended that the complaint be dismissed withrespect thereto.Thereafter, exceptions to the Intermediate Reportand a supporting brief were filed by the respondent.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and brief of the respondent, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Burnside Steel FoundryCompany, Chicago, Illinois, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Laying off or otherwise discriminating against any of its em-ployees and thereby discouraging membership in International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, or any other labor organization, because such69 N. L. R. B., No. 12.128 BU RNSIDE STEEL FOUNDRY COMPANY129employees shall have in the past filed charges, or may in the futurefile charges with the Board against the respondent;(b) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection, bythreatening such employees with reprisals of any character if theyshould form, join, or assist the International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, or any other labor organization.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Chicago, Illinois, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A." tCopies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(b)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the respondent has discriminatedagain Joe Hallamon, within the meaning of Section 8 (3) of the Actby its lay-off of said Joe Hallamon from on or about April 26, 1945,to on or about May 4, 1945.INTERMEDIATE REPORTGustaf Ii h'i iekson, Esq.,of Chicago, Il] , for the BoardIrrinq Jleyers, Esq.,ofMeyers and Meyers,18SWest Randolph St., Chicago,111, for the UnionAlbert J. Smith, Esq.,ofFilffe and Cleric,120 South La Salle St., Chicago, Ill.,for the respondentSTATEMENT OF THE CASEOn a second amended charge filed October 26, 1945, by International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, herein referred to as the Union, the National Labor Relations Boaid,I Said notice,however,shall be, and it hereby is, amended by striking from the first para-graph thereof the words "RECOMMENDATIONS OF A TRIAL EXAMINER," and substi-tuting in lieu thereof the words "A DECISION AND ORDER."70159 2-47-v of 6:1-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Board, on October 26, 1945, by the Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint against BurnsideSteel Foundry Company of Chicago, Illinois, herein called Respondent, allegingthat Respondent had engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1), (3) and (4) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint together with copies of the second amended charge and a notice ofhearing were duly served upon the Union and Respondent.Concerning unfair labor practices the complaint alleges that Respondent, atits plant in Chicago, Illinois, dcscrnninatorily laid off one Joe Hallamon fromon or about April 26, 1945 to on or about May 4. 1945, for the reason that hejoined and assisted the Union ; and that from on or about May 4, 1945 to on orabout May 22, 1945, Respondent laid off the same person because he had filedcharges under the Act and because he assisted the Union; and that by suchconduct Respondent has engaged in unfair labor practices within the meaningof Section 8 (1), (3) and (4) of the Act; that from on or about December 1, 1943to the date of the issuance of the complaint the Respondent threatened, warnedand urged its employees not to become members of the Union and by such con-duct interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act and thereby engaged in and isengaging in unfair labor practices within the meaning of Section 8 (1) of the Act.The answer of Respondent duly filed herein admits the allegations of thecomplaint pertaining to its corporate structure, the nature and character of itsbusiness, and the lay-offs of Hallamon, but otherwise denies all the allegationsof the complaint pertaining to the commission of any unfair labor practicesPursuant to due notice, a hearing on the complaint was held in Chicago,Illinois, on April 4 and 5, 1946, before the undersigned, R. N. Denham, a TrialExaminer duly designated by the Chief Trial Examiner. The Board, the Unionand Respondent were represented by counsel.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and present evidence pertinent to the issues.At the close of the presentation of all evidence the motion of counsel for theBoard to conform the complaint to the proof with respect to the correction ofnames, dates, and other matters not going to the material allegations of thecomplaint, was granted without objection and was made applicable to all plead-ings herein.Counsel for the Respondent made separate motions to dismiss thecomplaint in its entirety and to dismiss that portion thereof which alleges aviolation of Section 8 (4) of the Act. These motions were taken under advise-ment by the undersigned and are hereby deniedArgument by counsel forthe Board and for Respondent was made on the record. A brief for Respondenthas been received from its counsel.Upon the basis of the foregoing and on the entire record, after having heardand observed the witnesses and considered all the evidence offered and re-ceived, the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with its principal office and place ofbusiness in Chicago, Illinois, where it is engaged in the production of steel castings.In the operation of its plant, Respondent, during the last fiscal year purchasedraw materials consisting of steel scrap, ferro-alloys, sand and binders valued atmore than $100,000.00, of which more than 30% were transported in commerce BURNSIDE STEEL FOUNDRY COMPANY131through the States of the United States to its plant in Chicago, and during thesame period, produced finished products consisting chiefly of steel castingsvalued at more than $150,000.00 of which more than 50% were sold and trans-ported in commerce from its plant in the State of Illinois through other Statesof the United States to their various points of destination.Respondent concedesthat it is engaged in commerce within themeaningof the Act.If. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America. PAW-CIO, is a labor organization admitting to mem-bership the employees of Respondent at its plant in Chicago, IllinoisIIITHEALLEGED UNFAIR LABOR PR'CTICESA. The Rule _Igatn.+tSolicitation otr Company TimeIn the latter part of April 1943, the Union participated in an election at Re-spondent's plant in which it was the only contender It iuas successful by avote of approximately 217 to 203 and, on May 10, 1943 was certified by theBoard as the exclusive bargaining reptesentative of certain of the employeesui Respondent's plantAt about that time. 11 F Wardwell, president of Re-spondent. called into his office a number of the men who had been the leadersin the union organizational campaign and who also represented the majority ofthe officers of the local. and told then that since the organizational campaignwas now over and the Union had won the election, he expected them to "get downtowork," called then- attention to the fact that the company had a rule pro-hibiting the solicitation of union memberships on company time which, he advisedthere would now be enforced, and instructed them, as the leaders who knew theunion members, to 'tell everybody "Wardhh ell testified that in 1939 or 1940the company had instituted a rule prohibiting solicitation of union membershipor union activity on company tune and property, and that the rule had beenri diced to writing, signed by him, and posted on the bulletin board where itremained for at least a month to his certain knowledge.He further testifiedthat in late 1942 of early 1943, he dictated, signed and had posted another noticeof the same nature, which, to his knowledge, remained posted for at least 6it eeks daring the organizational campaign of the UnionRespondent, however,was unable to produce any copies of either of these notices, and the testimonyof a number of witnesses who had been employed (luring the time when theywcie supposed to have been posted, was to the effect that at no time had theyever seen such a notice on any of the bulletin boards It is not essential to adetermination of this controversy to resolve this conflict but under all thecircumstances it is found that Respondent has made no substantial and reliableshowing that such notice ever was posted for the information of all its employees.notwithstanding that the supervisory employees were advised from time to timethat solicitation of union memberships on conipany property would not bepermitted.In January 1943, Joe Hallamon was employed by Respondent as a sandgrinderAbout June 1943 he became a member of the Union and in December1943 was appointed steward, which office he continued to hold through the entireperiod that is pertinent herein'At the time Hallamon joined the Union, oneKing L Mock was the recording secretary of the local and was one of the groupi In Jtils 1945,Haiiamonparticipated m a strike anddid not returnto work atits ternu-nation. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled into Wardwell's office following the certification and warned about solici-tation on company timeTo what extent the rule was circulated by the unionmemberswho had composed the group that met with Wardwell is not revealed,but it is conceded by Mock and Hallamon that shortly after Hallamon becamea member of the Union, and at about the time Mock was discharged,' Mock toldHallamon that he would be discharged if he solicited union membership oncompany timeHallamon testified that he was aware, at all tines, that solicita-tion on company time would not be permitted.During the period from the time when Wardwell stated that the first noticewas posted about 6 years ago up to April 1945, there had been no instances where,any employee had been reprimanded, warned or disciplined by any of the super-visory employees or the officers of Respondent because of violation of the ruleabove referred to. It was conceded that Respondent placed practically no limi-tations onthe conduct of its employees in the foundry with reference to "idle"conversation during working hours, beyond the generally accepted rule thatsuch conversations should not be allowed to interfere with production. In thismanner it was a common practice for the employees to discuss baseball games,politics, religion, the activities of their team in the bowling league and suchother matters as might be of interest to them, including, according to Wardwell'stestimony, general "idle talk" about the Union, without being subject to repri-mand or other disciplineThus, according to Wardwell, there would be noobjection to the men discussing the merits of the Union or its functions or whatit stood for.Such conversations would not get into the proscribed area of dis-cussion until they became direct solicitation for membership in the Union.B Halhimon's lag-off of April 26, 19¢5During the 2 years following the certification in May 1943, for reasons not dis-closed in the record, although there were some negotiations in the very earlydays immediately following the certification, there appear to have been few ifany negotiations between the Union and Respondent and no contractual rela-tions whatsoever.Hallamon was an active and enthusiastic proponent of theUnion at all tunes and overlooked no opportunity to interest the other employeesin it.It was his testimony that he confined all his conversations with referenceto the Union to the period before and after his work and during his lunch period.However, the testimony of the other witnesses is of such a character that Hal-lamon'sstatement that he confined his solicitation to his free time and on nooccasion approached any employee to become a member of the Union during work-ing hours cannot be credited.The testimony of three credible witnesses is to thecontrary.Fred W. Klopla, an inspector in the cleaning room and in no respect a super-visor,who had been employed by Respondent for about 10 years, testified thaton one day in April 1945 which the witness was unable to fix definitely, as he wentby Hallamon's machine the latter stopped his work, approached him and solicitedhim to join the Union, stating at the same time that the CIO expected to sign acontract with Respondent in a few days and that if he did not sign up with theUnion at that time lie would haveto payback dues later on.Klopla expressedno interest and walked away from Hallamon and some time later in the dayreported the incident to Walter Valentine, his foreman.Valentine advisedKlopla that he would report the incident to Walter Moore, the superintendentHallamon denied having had this conversation with Klopla or having had anyFnz reasons not pertinent herein. BURNSIDE STEEL FOUNDRY COMPANY133conversation soliciting union membership from him during working hours.Hisdenial is not credited.Virgil Berry is employed by Respondent as a maintenance man charged withresponsibility, among other things, for keeping the various machines and equip-ment greased.This ordinarily is done while the operators are on their lunchperiod and the machines are not in operationHe stated that on or about the18th of April 1945, while he was greasing one of the screw cutters about 25 or30 feet from Hallanion's place of work, Hallamon carne to him and asked himwhen lie was going to join the UnionWhen Berry replied that he was not readyto loin, Hallamon asked him what was the matter with his department; thatitwas the only depaituient not het signed up. There was some considerablefurther conversation between Hallamon and Berry in which Hallamon statedthat he had heard that Berry's foreman, one Ernest Willings, foreman of themaintenance crew, had threatened to discharge any of the members of his crewwho joined the Union. Berry defended Willings and stated lie did not thinkthatWillings would make such a statement. Later he reported the entire in-cident to Willings.At that time, Berry did not know Hallamon's name and didnot identify him to Willings but in repeating the conversation, elicited the in-formation from Willings that be had made such statements but that he was just"kidding around" when he was making them. Berry further testified that hewas never warned by any officer or supervisor not to talk about the Union and thatin fact he knows of no rule against talking on the job, since, during workinghours, they frequently talk about baseball and other things and nothing is saidabout itHe further testified that he had received no instructions from Willingsor ion one else to report conversations about the Union and that he went toWillings with the report about the Hallamon conversation entirely on his owninitiativeHallamon confirmed that such a conversation had taken place butdenied it was in working hours. It might be drawn from the evidence that, atthe time, Hallamon was at lunch while Berry was working, but Hallamon'sstatement that neither he nor Berry was working is not credited.Darrel Jones, also a member of the maintenance crew, testified that on orabout April 24, 1945. while he was at his work hauling sand out of the foundry,Hallanion who was going from the washroom in the general direction of hismachine, stopped him and asked him to join the Union, at the same time tellinghim that if he did not join at that time, later on it would cost him $35. This con-versation extended itself until Jones stated that one of the reasons for not joiningthe Union was that he might be fired by his foremanHallamon replied thatliehad heard remarks like that before but that there was no occasion to beafraid of Willings since the Union had him "tamed."Hallamon denied thatthis took place during working hours.His denial is not credited.This approach to Jones by Hallamon was the third time Hallamon had urgedJones to join the Union.On the last preceding occasion Jones, who had noinclination to join the Union, reported it to Willings but refused to point out theman who had accosted him. On the last occasion, however, still not knowingHallamon's name. Jones pointed out Hallamon at Willings' request and alsoevidenced his displeasure at having been approached by Hallamon by the state-ment that he was getting tired of being urged to join the Union and felt like"punching him in the nose" Following this conversation with Jones, Willings<omplarned to Valentine about Hallamon's interference with his men and atValentine's suggestion, he and Willings reported the incident to MooreAt thattime Willings told Moore about the reports he had received from both Jones andBerry, and Valentine told about the incident reported to him by Klopla.At the 134DECISIONSOF NATIONALLABOR RELATIONS BOARDclose of business on April 25, 1945, Moore called Hallamon to his office, told himof the complaint-, about soliciting for the Union on company time, explainedto him that there was a strict rule against it, and informed him that he wassuspending him for 1 week as a disciplinary measureHe told Hallainon thathe wanted this to serve as a warning to him and to the other employees.Halla-mon was not relieved of his badge or any of his identification, was not paid offand clearly understood that this was a disciplinary lay-off of 1 week and no more.He returned to work on May 4, at which time he found his card in the rack,punched it as usual and went to his machine as he had in the pastIt is unquestioned that shortly following the election and certification in 1943,Respondent notified the responsible officers and leaders of the Union of theexistence of a rule prohibiting solicitation of union memberships on companyproperty during working hoursThere is no evidence of any relaxation of thisrule or of any instances where employees were active in soliciting during work-ing hours under circumstances that would brim; their activity to the attentionof the supervisory personnel until the case of Hallamon developed in April 1045.Furthermore, Hallamon knew of the prohibitionThe fact that Respondent permitted its employees to engage in conversationon almost every subject except such as involved solicitation of union member-ships, is indicative of a desire and intent to impose a discriminatory restrictionupon proselyting for the Union, but in the operation of its business and in itsregulation of the conduct of the employees when they are on company time, itshould be and is a prerogative of management to set up whatever rules it maydesire to make to govern the conduct of its employees during their working hoursso long as such rules are fairly applied to all employees and do not restrict orinterfere with the exercise of the rights guaranteed in Section 7 of the act atthose times when freedom to so exercise such rights is generally recognized.Working time is for work. It was within the province of Respondent to pro-mulgate and enforce a rule prohibiting union solicitation during working hours,and such a rule must be presumed to be valid in the absence of evidence that itwas adopted for a discriminatory purposeAlthough some effort was made toshow that the rule prohibited solicitation on company property as well as oncompany time, the record as a whole reflects-only a prohibition of soliciting oncompany time.There is no showing that Respondent objected to the employeesdiscussing union membership and soliciting for the Union on their own time, norwas there any objection to general discussions short of solicitation, concerningunion matters along with the various other things that were permitted to be dis-cussed during working hours.The single prohibition on the other general dis-cussionswas that they not interfere with production.Such rules are notunreasonable and, so long as they follow that pattern, are within the discretionof Respondent.From the foregoing therefore, it is found that Respondent had promulgateda rule prohibiting solicitation for the Union on company time ; that such rulewas directly brought to the attention of the employees after the Union had com-pleted its organizational campaign and had been certified; that there was it closedivision among the employees between those who favored and those who opposedthe Union, and that feelings were inclined to run big]) between members of thetwo groups; that the purpose of the rule was to preserve the operations of thefoundry from interruptions growing out of this highly controversial question;that Hallamon was at all times aware of the existence of the rule and that onat least four occasions, he had violated it by soliciting union memberships fromKlopla, Berry and Jones during working time.By this conduct, which waspromptly brought to the attention of Respondent, he subjected himself tc dis- BURNSIDE STEEL FOUNDRY COMPANY135cipline by Respondent for the violation of the rule and was accorded such dis-cipline in the form of a lay-off for 1 weekThroughout industry, this is not anunusual punishment for rules violators. It is found that by the lay-off fromApril 26 to May 4 when Hallamon reported back for work, Respondent engagedin no unfair labor practice within the meaning of the Act.D. The lay-offs between May 4 and May 22, 1915During the period of Hallamon's disciplinary lay-oil above referred to, he re-ported the matter to the International Representative of the Union.No com-plaint appearsto have been made to Respondent by the Union or any of itsrepresentatives but on May 3, 1945, the Union, through its attorney, filed a chargewith the Regional Office of the Board for the Thirteenth Region, charging Re-spondentwith having dischargedHallamonbecause of union activities.TheRegional Director promptly advised Respondent by mail that it had been chargedwith having discriminatorily discharged HallamonWhen this letter was re-ceived on May 4, Wardwell sent for Hallamon who had just returned to work,showed him the letter and reprimanded him for having filed a charge with theBoard accusingRespondent of having "discharged" him whereas all that hadbeen done was to lay him off for a week.Wardwell told Hallamon that he(Hallamon)knew he had never been discharged, and that while Respondent waswilling toassume theresponsibility for the lay off, it would not tolerate havinga clearly false charge filed against it.Wardwell then instructed Hallamon toleave his work forthwith and take whatever steps were necessary to have the"discharge" charge either withdrawn or amended to conform to the facts whichhe, Hallamon,knew were true, i e that he had been laid off and notdischargedHallamon washedup and left the shop.He had advised Wardwell that hecould do nothing without getting in touch with his International Representativeand that he could not see him before the following Monday.He apparentlyintended,however, to attempt to get in touch with the International Repre-sentative of the Union but was unable to do soNext morning he reported towork againas usual butwas called into the office by Moore to ask him what hehad done about getting the matter of the charge "straightened out "Hallamonsaid hehad not been able to do anythingWhereupon Moore told him to get outand get the matter "straightened out" and not to come back until it had been"straightened out "Hallamon again left, but what he did is not clear.Heappears to have reported several times for work but each time was again sentout to "straighten out" the matter.Finally he stopped reporting for work andapparently was idle for several days.Shortly after the charge was filed, it was assigned to one of the Field Examinersin the office of the Thirteenth Region who communicated with Respondent andrequested an interview to discuss the facts of the caseOn May 15 the FieldExaminer met with the officers of Respondent at Respondent's officeAt thattime the nature of the charge was discussed with Wardwell, who was then advised,for the first time, that Hallarnon could have done nothing about either with-drawing the charge or amending it since it had been filed by the Union and onlythe Union could do anything about itFollowing this conference,Wardwellhad the timekeeper send for HallamonAs soon as Hallamon returned to workWardwell sent for him, told him that he had been acting under a misapprehensionas to the facts when he ordered Hallamon to go out and have the matter of thecharge "straightened out" , that he was sorry he had sent him on a "wild goosechase" and that lie would be compensated for all the time he had lost duringthe period from the date of his return to work on May 4 up until that time.Thereafter, Hallamon was paid for the full working time between May 4 and 136DECISIONSOF NATIONALLABOR RELATIONS BOARDMay 22 whether he had actually worked or not, such payment being based uponthe average work production of the shopAs a result of this incident Hallamonlost no time for which he was not fully compensated by Wardwell immediatelyupon the latter's learning of his previous error.Direct interference, restraint, and coercionThe complaint alleges that from on or about December 1, 1943, to the date ofthe complaint Respondent threatened, warned and urged its employees not tobecome members of the Union.The only evidence in support of this pertains toForeman Willings, of the maintenance crew, who admitted having made thestatement, at some undisclosed time and place, that he would fire any memberof his crew who joined the C I O. The testimony of the single witness whosaid he had heard Willings make such a statement indicates that it was madein the course of some off-the-job conversation when he and Willings were ridingto or from work and was in the nature of a jest If this were all, the statementwell might be disregarded as an isolated incident of "loose talk" by a super-visor, not chargeable to Respondent.However, it is uncontradicted that Halla-mon stated in his conversations with Darrel Jones and Virgil Berry that he hadheard such statements attributed to WillingsWillings also stated that he hadbeen "on the carpet" before Moore for making such statementsOn this basis,itmust be and is found that Willings, a responsible supervisor, was reputedamong the employees to have said, and did, in fact, say that he would dischargeany mail in his crew who joined the C. I 0 It is also found that the knowledgethat Willings was engaging in such conduct came to the attention of Respondent,and that, notwithstanding Willings was warned against such conduct, as werethe other supervisors, Respondent at no time took any steps to disabuse the mindsof the employees of the impression they well might have gained, that Willings'conduct and statements were indicative of Respondent's attitude on the samesubject.It is therefore found that by Willings' unrepudiated statements, Re-spondent has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed them in Section 7 of the Act.ConclusionsSection 8 (4) of the Act provides that it shall be an unfair labor practice foran employer "to discharge or otherwise discriminate against an employee becausehe has filed charges or given testimony under this Act."Respondent is chargedwith a violation of this Section by its conduct toward Hallamon when the initialcharges herein were filed on May 3, 1945.The question was not directly raisedby counsel for Respondent at the hearing but was indirectly adverted to in theargument that in this case Hallamon had not filed the charges and thereforeRespondent could not be held to have violated the provision of Section 8 (4) ofthe ActIt is a fact that the charges were not actually signed and filed by Halla-mon in his own name, but it is clear that he procured them to be filed on his behalfby the Union, as his representative for collective bargaining purposes and forthe other purposes stated in the Act.Under these circumstances, although thecharges were actually signed by Ben Meyers in the name of the neon as theUnion's attorney, it is found that for the purposes of this case, th Union wasacting for and on behalf of Hallamon, and that such being so, the e ect was thesame, for the purposes of Section 8 (4) of the Act, as if the charges had beenfiled in person by Hallamon.It is conceded that when notice of the filing of charges came to the attentionofWardwell on May 4, he relieved Hallamon of his employment and orderedhim to proceed, at his own time and expense, to either have the charges with- BURNSIDE STEELFOUNDRY COMPANY137drawn or amended to show that the act complained of was the previous disci-plinary lay-off; that on the following day Hallamon was ordered not to returnto his work until he had accomplished the directions previously given him byWardwell ; and it is further conceded that Hallamon did actually remain awayfrom his work, pursuant to these orders, until he was later sent for and directedto return to his regular occupation.There is no controversy over these facts.The foregoing facts permit of no finding other than that Hallamon was dis-criminated against by Respondent because he had filed the charges with theBoard.The fact that later, after Wardwell had discovered his mistake he at-tempted to cure it by paying Hallamon for the time he haft lost, might mitigateto some extent the damage done, but does not cure it. The commission of anyof the unfair labor practices proscribed in the Act is an act in violation of theestablished public policy of the United States which it is the duty of the Boardto prevent or to remedy in such manner as will effectuate the policies of theAct.Private rights are not involved under the orders of the Board but suchorders are pronouncements on behalf of the public, and here, in the first instance,there was a clear violation of Section 8 (4). It would have been within thepower and would have been a duty of the Board to direct Respondent to ceaseand desist from such conduct and to make Hallamon whole for any loss he hadincurred by reason thereof.Respondent already has anticipated that part ofsuch remedial order as would be applicable to making Hallamon whole ; butunless appropriate action is taken by the Board to prevent a recurrence and toassure Respondent's employees that there will be no such recurrence, there isalways a danger that such conduct might be repeated. Should such danger notbe removed by the Board's injunction, it, together with the Hallamon incident,well could serve to deprive the employees of their full freedom to act withinthe protected area laid out for them in Section 8 (4) of the Act.In the case ofIn re Louis Kramer, et al,29 N. L R B., 921 at 935, the Boardsaid on this subject:Section 8 (4) of the Act expressly prohibits discharge or any other formof discrimination against an employee "because he has filed charges orgiven testimony under the Act "We have found that the respondents de-termined not to reemploy Silvick because she had filed charges which therespondents deemed "false".The prohibition of the statute against dis-ciimination is effective irrespective of whether the employer believes thecharges to be false or whether the ultimate proof sustains their validity.To hold otherwise would be to subject an employee, who invoked theprotection of the Act, to the peril of discrimination without redress in everycase where the employer considered the charges false or where, for whateverreason, the entire proof after a trial upon the merits failed to sustain thevalidity of the charges filedTo that extent such holding would nullifythe express statutory protection afforded employees against the unfair laborpractice condemned by Section 8 (4) of the ActThe foregoing language of the Board adapts itself entirely to this case andit is accordingly found that Respondent has discriminated against Hallamonbecause he filed charges and thereby has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed them in Section 7 of theAct.IV,THE FFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate and substantial relation to traffic. trade and commerce 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States and to the extent it has been found that they are inviolation of the rights guaranteed Respondent's employees in Section 7 of theAct, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYSince it has been found that Respondent has engaged in an unfair labor prac-tice by discriminating against one of its employees who filed charges againstRespondent with the Board, and has also threatened its employees with dischargeif they should join the Union, and thereby has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, it will be recommended that Respondent cease and desist from said conductand, in order to further effectuate the policies of the Act, that it post an appro-priate notice to its employees within the plant assuring them that it will not inthe future engage in the same course of conduct.The conduct of Willings in making intimidating statements, while chargeableto Respondent, does not carry an implication that Respondent threatens generalviolations of the Act.The same is true concerning the Hallamon incident. Sincethere appears to be no evidence that danger of other unfair labor practices is tobe anticipated from the Respondent's conduct, no general recommendation willbe made that the Respondent cease and desist from the commission of any otherunfair labor practices than those described above.'Upon the basis of the above findings of fact and the entire record, the under-signed makes the following:CONCLUSIONS OF LAW1 International Union, United Automobile,Aircraft and Agricultural Imple-ment Workers of America,UAW-CIO, isa labor organization within the meaningof Section 2 (5) of the Act.2By discriminating against Joe Hallamon because he filed charges againstRespondent with the Board, Respondent has engaged in and is engaging in anunfair labor practice within the meaning of Section8 (4) of the Act.3.By interferingwith,restraining,and coercing its employees in the exerciseof the rights guaranteedin Section7 of theAct throughthe conduct of ForemanWillings and through its discrimination against Joe Hallamon,above described,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(1) of the Act.4.By laying off Joe Hallamonbetween April26, 1945 and May 4, 1945, asa disciplinary measure because of his breach of the rule against solicitation oncompany time,Respondent has engaged in no unfair labor practice within themeaning of the ActRECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law and upon theentire record in the case, the undersigned recommends that Respondent, Burn-side Steel Foundry Company, of Chicago, Illinois, its officers, agents, successors,and assigns shall1.Cease and desist from :(a)Laying off or otherwise discriminating against any of its employees andthereby discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, UAW-CIO, or anyother labor organization because such employees shall have in the past filedcharges, or may in the future file charges with the Board against Respondent."The case ofIn Re Burnside Steel Foundry Company, 7 N.L. R B. 714, hasnot beenignored in arriving at this conclusion BURNSIDE STEEL FOUNDRY COMPANY139(b) Interferingwith, restraining or coercingits employees in the exerciseof their rights to self-organization,to form, joinor assist labor organizations,to bargain collectively through representatives of their own choosing, and toengage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection, by threatening such employees with reprisals of anycharacter if they shouldform,join or assist the International Union, UnitedAutomobile, Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, or any other labororganization.2Take the following affirmative action which it is found will effectuate thepolicies of the Act :(a)Post at its plant in Chicago, Illinois, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by theRegionalDirector of the Thirteenth Region, shall, after being duly signed byRespondent's•epresentative, be posted by Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter,in conspicuous placesincludingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial ;(b)Notify theRegionalDirector for the ThirteenthRegion inwriting, withinten (10) days from the date of receipt of this Intermediate Report and recom-mendations, what steps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notify said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent to takethe action aforesaidIt is also further recommended that the allegations of the complaint withreference to the lay-off of Hallamon from on or about April 26, 1945, to on or aboutMay 4, 1945,be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe (late of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (includingrulingsupon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.R. N DENH tM,Dated April 29, 1946TrialExaminer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : 140DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discriminate against any of our employees because suchemployees shall have filed in the past, or may file in the future, chargesagainst us with the National Labor Relations BoardWE WILL NOT interfere with, restrain or coerce any of our eniploi eesin the exercise of their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, by threateninganysuchemployees with discharge, lay-off or other reprisals of any character, ifthey should form, join or assist INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW-CIO or any other labor organizationAllour employees are free to become or remain members of that union or anyother labor organization.BURNSIDP STEEL FOUNDRY COMPANY,Employer.Dated-------------------------- By'----------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered,defaced, orcovered by any othermaterial.